     Case: 3:17-cv-00180-NBB-RP Doc #: 337 Filed: 04/12/19 1 of 1 PageID #: 9142



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             OXFORD DIVISION
JERRY LEE LEWIS, JUDITH LEWIS,
and JERRY LEE LEWIS, III                                                             PLAINTIFFS

V.                                                CIVIL ACTION NO. 3:17-CV-00180-NBB-RP

EZEKIEL ASA LOFTIN, XII,
PHOEBE LEWIS-LOFTIN, and
PONT NEUF, an unincorporated entity                                               DEFENDANTS

EZEKIEL ASA LOFTIN, XII, and
PHOEBE LEWIS-LOFTIN                                                     COUNTER-PLAINTIFFS

V.

JUDITH LEWIS and
JERRY LEE LEWIS, III                                                 COUNTER-DEFENDANTS


                                             ORDER
       Presently before the court are Plaintiffs’ motions to strike as untimely Defendants’ replies

in support of their summary judgment and Daubert motions. Plaintiffs correctly assert that these

replies were untimely filed. The replies, however, were filed only two days after the deadline

and the delay was undisputedly due to a calendaring error on Defendants’ part. Further,

Plaintiffs have failed to demonstrate that they will suffer any prejudice should the court consider

the untimely replies in ruling on said motions. Accordingly, the court finds that Plaintiffs’

motions to strike are not well-taken and are, therefore, DENIED.

       SO ORDERED AND ADJUDGED this, the 12th day of April, 2019.



                                              /s/ Neal Biggers
                                              NEAL B. BIGGERS, JR.
                                              UNITED STATES DISTRICT JUDGE
